UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May7, 2013 HNI Corporation (Exact name of registrant as specified in charter) Iowa 1-14225 42-0617510 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 408 East Second Street, P.O. Box 1109, Muscatine, Iowa52761-0071 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(563) 272-7400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Lead Director On May7, 2013, the Board of Directors (the "Board") of HNI Corporation (the "Corporation") elected Ronald V. Waters, III, as Lead Director of the Corporation for a term of one (1) year, commencing May 7, 2013, or until his replacement is elected. For his services as Lead Director, Mr. Waters will receive an annual retainer of $15,000 in addition to the annual retainer paid to Mr. Waters as a member of the Board. Mr. Waters currently is a member of the Human Resources and Compensation Committee of the Board and has been a Director of the Corporation since 2002. HNI Corporation 2007 Stock-Based Compensation Plan At the Corporation's annual meeting of shareholders on May 7, 2013 (the "2013Annual Meeting"), the Corporation's shareholders approved an amendment to the HNI Corporation 2007 Stock-Based Compensation Plan (the "Plan").The Plan was amended to increase the number of shares available for issuance under the Plan by 4,000,000, including an increase in the number of shares available for issuance as restricted stock, restricted stock units, deferred share units, performance share awards, stock grant awards and dividend equivalent awards by 1,000,000 shares.The Plan permits the Corporation to issue to its members (i.e., employees), including the Corporation’s principal executive officer, principal financial officer and named executive officers, stock-based compensation awards in the form of non-statutory stock options, stock appreciation rights, restricted stock, restricted stock units, deferred stock units, performance shares, bonus stock and dividend equivalent awards. A summary of the Plan was provided under the heading "Proposal No. 4 – Approval of an Amendment to the HNI Corporation 2007 Stock-Based Compensation Plan" beginning on page 46 of the Corporation's definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on March 22, 2013 (the "Proxy Statement"), and is incorporated herein by reference.The foregoing description and summary of the Plan are qualified in their entirety by reference to the full text of the Plan,as amended, filed as Exhibit 10.1 to this report on Form 8-K. Item 5.07Submission of Matters to a Vote of Security Holders. The Corporation held the 2013 Annual Meeting to:(i) elect four directors to the Board – one for a term of two years and three for a term of three years; (ii) ratify the selection of PricewaterhouseCoopers LLP by the Corporation's Audit Committee as the Corporation's independent registered public accountant for the fiscal year ending December 28, 2013; (iii) hold an advisory (nonbinding) vote to approve named executive officer compensation; and (iv) approve an amendment to the Plan.As of March 8, 2013, the record date for the 2013 Annual Meeting, there were 45,447,193 outstanding shares of the Corporation's common stock eligible to vote. Proposal No. 1 – Election of Directors.The Corporation's shareholders approved the one nominee for election to the Board for a term expiring at the Corporation's 2015 Annual Meeting of Shareholders with votes as follows: Director For Against Abstain Broker Non-Votes Mary H. Bell The Corporation's shareholders approved three nominees for election to the Board for a term expiring at the Corporation's 2016 Annual Meeting of Shareholders with votes as follows: Director For Against Abstain Broker Non-Votes James R. Jenkins Dennis J. Martin Abbie J. Smith The Corporation's other Directors:(i) Miguel M. Calado, Cheryl A. Francis, Larry B. Porcellato and Brian E. Stern continue to serve as directors for terms ending at the Corporation's 2014 Annual Meeting of Shareholders; and (ii) Stan A. Askren and Ronald V. Waters, III continue to serve as directors for terms ending at the Corporation's 2015 Annual Meeting of Shareholders. Proposal No. 2 – Ratification of PricewaterhouseCoopers LLP as the Corporation's Independent Registered Public Accountant for Fiscal 2013.The Corporation's shareholders ratified the selection of PricewaterhouseCoopers LLP as the Corporation's independent registered public accountant for the fiscal year ending December 28, 2013 with votes as follows: For Against Abstain Broker Non-Votes -0- Proposal No. 3 – Advisory (Nonbinding) Vote to Approve Named Executive Officer Compensation.The Corporation's shareholders approved, on an advisory (nonbinding) basis, the compensation awarded by the Corporation to its Named Executive Officers as disclosed in the Proxy Statement with votes as follows: For Against Abstain Broker Non-Votes Proposal No. 4 – Approval of an Amendment to the 2007 Stock-Based Compensation Plan.The Corporation's shareholders approved an amendment to the Plan with votesas follows: For Against Abstain Broker Non-Votes Section 9 — Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. Exhibit No.Description 10.1 HNI Corporation 2007 Stock-Based Compensation Plan, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HNI Corporation Date: May 9, 2013 By: /s/ Steven M. Bradford Steven M. Bradford Vice President, General Counsel and Secretary Exhibit Index Exhibit No.Description HNI Corporation 2007 Stock-Based Compensation Plan, as amended.
